Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 1-80 are canceled. 
The Examiner notes that claims 81-100 are pending. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 88 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 88, the claim recites “the portable diagnostic device receives power from the heart pump controller”, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the claimed invention. Specifically, regarding Applicant’s published specification, with exception of claim 88, no reference can be found to the concept recited in the limitation. Therefore, data from the heart pump controller”) as recited in Applicant’s published specification (paragraphs [0010] & [0034]). This interpretation will be used for examiner purposes.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION— the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 90, 98 and 99 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 90 recites the term “ad hoc request”, which is found to be vague and not of common use in the art. Further, the meaning of the term “ad hoc” as used is unclear; it is unclear as to whether the term is being used as “a request related to a specific task” or “a request that is made ‘as needed’”. The Applicant’s published specification (paragraph [0034]) recites similar language, failing to clarify the meaning of the limitations. The claim has been interpreted as can best be understood. For examination purposes the limitation is being interpreted as: any request for data from the server. Claim 98 recites similar limitations and is rejected in the same manner.
Claim 99 recites the term “the data transmitted from the portable diagnostic device is representative of at least one of speed setting input, estimated instantaneous and average blood flow rate over a specified time interval, variable power consumption, or proprietary preprogrammed alarm notifications of the implanted artificial heart pump”, however, the limitation is found to be indefinite. Specifically, the limitations are found to be grammatically incorrect (eg, may be missing some words or incorrectly punctuated), obfuscating the Applicant’s intended meaning. Correct grammar would recite articles before each listed element (ie, a speed setting input) and give some context to the elements (eg, is each of the elements a value related to the implanted artificial heart pump? Or is only the alarm related to the pump? Further, it is unclear what “speed” is being set and how an “input” is transmitted. Applicant’s published specification (paragraph [0007]) teaches clinicians and engineers may enter long-term speed settings related to the motor rotating speed, however, fails to clarify the meaning of the limitations. Regarding the limitation “proprietary preprogrammed alarm notifications of the implanted artificial heart pump”, it unclear whether the Applicant intends to claim a single alarm notification or a plurality of alarm notifications. Applicant’s published specification (paragraph [0034]) recites similar language, failing to clarify the meaning of the limitations. The claim has been interpreted as can best be understood. For examination purposes the limitation is being interpreted as: the data transmitted is representative of a value related to the implanted artificial heart pump and comprises at least one of a motor speed setting, an estimated instantaneous and average blood flow rate over a specified time interval, a variable power consumption, or a [plurality of?] proprietary preprogrammed pump alarm notifications criteria/rules.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-84, 87, 89, 91-93, 96-97 and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al (Patent No US 7942824, hereafter “Kayyali”) in view of Dague et al (PGPub No US 2011/0160516, hereafter “Dague”). 
Examiner’s Note – claims 81 and 91 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 81 and 91, Kayyali discloses: 
receiving data at the portable diagnostic device from [a patient monitoring device] via one or more electrical connections at the connector port (Kayyali – fig. 2, items 12 [external input/electrical connection], 14, 16, 22; col. 15, lines 5 – 45, teaches the data acquisition system is capable of both receiving signals from sensors and contains a sensor interface module [connector port]; col. 16 lines 35-65, teaches the data acquisition system is a portable device); and 
initiating wireless transmission of data from the portable diagnostic device to a server device via the transmitter (Kayyali – fig. 2, items 12 [external input/electrical connection], 14, 16, 22; col. 15, lines 5 – 45, teaches the data acquisition system contains a transmitter and is capable of wirelessly transmitting collected signals; after initialization, transmitting data from the signal processing to the base [server device]). 
Kayyali does not explicitly disclose that the monitoring device is a heart pump controller.
Dague teaches a heart pump controller (Dague – fig. 1, item 200; p [0001])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the heart pump controller as taught by Dague in the patient monitoring system of Kayyali for the expected benefit of expanding the system concept of Kayyali to include providing heart pump patients with greater freedom, allowing them to take part in physical and passive activities, such as swimming and bathing, that would otherwise be complicated by external cords, batteries, and the like (Dague – p [0044]; Kayyali – col. 54, lines 45-70 “although other treatment parameters can be modified using the same method with proper modification”). 
Regarding claim 82, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses initializing ports upon application of power (Kayyali – col 42, lines 39-55).
Although the combination does not recite the exact claim language of “connecting the connector port of the portable diagnostic device to the heart pump controller before receiving data at the portable diagnostic device” the knowledge that data and power [ie, system initialization] cannot be transferred via cables unless the cables are connected is well within the understanding of a person of ordinary skill in the art. 

Regarding claim 83, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses disconnecting the connector port of the portable diagnostic device to the heart pump controller [and] initiating wireless transmission of the data from the portable diagnostic device to the server device (Kayyali – col. 32, lines 10-60, teaches reviewing preliminary data for adequacy for the purpose of ensuring that the system is configured properly at the beginning of use, requires data transmission is attempted with connector connections in place; col. 34, lines 50- 70, “The signal processing module 16 generates a signal 18 encoded with data corresponding to the external input 12. The signal processing module 16 transmits the signal 18 by wireless means to a base station 40”; Dague – fig. 1, items 200, 510, shows wireless transmission between device and external monitoring device; [0044], “when a user desires to have a greater freedom of movement and comfort, the user can disconnect the distal end 404 of the percutaneous lead 400 from an external power source”; p [0058], teaches the hybrid ventricular assist system can include the external monitoring device in wireless communication with the internal components of the hybrid system).
[disconnecting] after initiating wireless transmission” [emphasis added by Examiner], the concept of wireless data transmission after initialization and system testing (which requires ports/connectors are connected as detailed in the parent claim) is taught (Kayyali – col. 32, lines 10-60), and, the concept of disconnecting the device from the server when a user desires [eg, at any time; since the system is initialized and tested upon power-up, “[disconnecting] when a user desires” is inherently after the hardwired system initialization and testing of wireless data transmission] is taught (Dague – p [0044]). Therefore, all of the required features are available in the combined system. As a matter of life and death to the patient, one of ordinary skill in the art would understand the importance of ensuring the device’s wireless data transmission feature is functional before disconnecting [eg, disconnecting after initiating the transmission] from the server. The Examiner finds that the claimed order of events is actually an imposed obligation and that the combination of Kayyali and Dague provides the equivalent functionality as the claimed invention. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the wireless data transmission feature during a disconnected mode as taught by Kayyali and Dague for the expected benefit of providing the user greater freedom to take part in physical and passive activities, such as swimming and bathing, that would otherwise be complicated by external cords, batteries, and the like (Dague – p [0044]).
Regarding claim 84 and 92 , the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses receiving an indication from the server device that the data transmitted from the portable diagnostic device falls outside a corresponding established numerical threshold parameter (Kayyali – col. 28, lines 55-65, teaches received data is analyzed at the remote monitor [server]; col. 32, lines 30-60, teaches sending alerts [indication] to the subject’s monitor when various thresholds are exceeded by the received data); and 
presenting an alert to at least one user in response to the indication (Kayyali – col. 3, lines 35-55, teaches alerting a human, where the alert and the indication may be the same signal).
Regarding claim 93 , the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses the alert comprises illuminating one or more lights on the portable diagnostic device (Dague – p [0009], teaches “an internal power sensing feature that detects an amount of power remaining in the rechargeable power storage device and a cap or an external end of the percutaneous extension is adapted to emit a light when the power sensing feature determines that the amount of power remaining in the rechargeable power storage device is less than a minimum threshold”). 
Regarding claim 87 and 96, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses continuously transmitting the data to the server device while the connection port is engaged with the heart pump controller (Kayyali – col. 30, line 60 – col. 31, line 10, “an individual in a remote location (a remote monitor) periodically or continuously viewing the data transmitted from the data acquisition system”).
Regarding claim 89 and 97, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses transmitting the data to the server device on a periodic basis (Kayyali – col. 30, line 60 – col. 31, line 10, “an individual in a remote location (a remote monitor) periodically or continuously viewing the data transmitted from the data acquisition system”).
Regarding claim 99, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses the data transmitted from the portable diagnostic device is representative of at least one of speed setting input, estimated instantaneous and average blood flow rate over a specified time interval, variable power consumption, or proprietary preprogrammed alarm notifications of the implanted artificial heart pump (Dague – p [0009], teaches “an internal power sensing feature that detects an amount of power remaining in the rechargeable power storage device and a cap or an external end of the percutaneous extension is adapted to emit a light when the power sensing feature determines that the amount of power remaining in the rechargeable power storage device is less than a minimum threshold”; p [0055]; Examiner’s Note – Regarding the claimed alternatives above, the limitation “variable power consumption” was selected for examination).
Regarding claim 100, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, further, it discloses transmit the data from the portable diagnostic device via radio frequencies allocated for exclusive medical usage (Kayyali – col. 16, lines 5-25; col. 19, lines 20-35, WMTS).

Claims 85, 88 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali and Dague in view of Lee et al (PGPub No US 2015/0022375, hereafter “Lee”).
Regarding claim 85 and 94, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose the one or more electrical connections at the connector port define a one-way electrical connection, such that the portable diagnostic device is configured to receive data from the heart pump controller and the portable diagnostic device is incapable of transmitting data to the heart pump controller.
Lee teaches the one or more electrical connections at the connector port define a one-way electrical connection, such that the portable diagnostic device is configured to receive data from the heart pump controller and the portable diagnostic device is incapable of transmitting data to the heart pump controller (Lee – p [0087], teaches an externally connected device cannot change controls related to pump but can receive status updates or pump statistics).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize uni-directional data transmission as taught by Lee in Kayyali and Dague for the expected benefit of having no possibility of electrically interfering with the system controller's operation of pump, making it easy to replace system components as needed [ie, a new external battery] without interruption of pump (Lee – p [0087]).	
Regarding claim 88, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose the portable diagnostic device receives power from the heart pump controller.
Lee teaches the portable diagnostic device receives power from the heart pump controller (Lee – p [0081], “Touch screen 330 on external battery 145 enables a user to request and receive updates from system controller 125”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the external power data availability as taught by Lee in Kayyali and Dague for the expected benefit of eliminating the need for accessing controls on system controller (Lee – p [0081]).	

Claims 86, 90, 95 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali and Dague in view of LeLonde et al (PGPub No US 2009/0058635, hereafter “LeLonde”).
Regarding claim 86 and 95, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose removing patient-identifying information from the data received from the heart pump controller prior to initiating transmission of the data to the remote server.
LeLonde teaches removing patient-identifying information from the data received from the heart pump controller prior to initiating transmission of the data to the remote server (LaLonde – p [0131], “sending medical data without patient-identifying information”).

Regarding claims 90 and 98, the combined art of Kayyali and Dague makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose transmitting the data to the server device in response to an ad hoc request initiated from the server device.
LeLonde teaches transmitting the data to the server device in response to an ad hoc request initiated from the server device (LeLonde – p [0090], “the remote server may transmit a data acquisition command to the PPC 14 that is to be executed the next time the PPC 14 communicates with the medical device”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the request for data transmission as taught by LeLonde in Kayyali and Dague for the expected benefit of acquiring particular or important information when needed [ie, information related to a patient event, including a request generated by the patient through the remote server] (LaLonde – p [0089]-[0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862